DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 12/08/21 has been entered.  Claims 2, 4- 5, 7, 9- 10 and 21 are amended.  Claim 3 is canceled.  Claims 2, 4- 17 and 19- 21 are being addressed by this Action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jordan T. Riviello on 12/30/21.
The application has been amended as follows: 
7. (Currently Amended) The apparatus of claim 2, wherein the anchor body is deformable in a longitudinal direction [[,]] and a lateral direction
10. (Cancelled).
Reasons for Allowance
Claims 2, 4- 9, 11- 17 and 19- 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, an apparatus for securing a first object to a second object, comprising a deformable anchor body, a working suture connected to the anchor body, and a repair suture connected to the first object, the working suture including a deployment strand forming a pre-formed knot to deform the anchor body to secure the anchor body within the second object, and a locking strand to secure the repair suture to the anchor body, wherein, with the anchor body connected to the second object and at least one of the anchor body and the working suture connected to the repair suture, the working suture is adapted to contact the anchor body to secure the anchor body within the second object and to secure the repair suture to the anchor body thereby securing the first object to the second object.
Regarding claim 14, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, the repair suture positioned through the pre-formed knot such that, in the unlocked configuration, the repair suture slides relative to the pre-formed knot, and in the locked configuration, the repair suture is secured by the pre-formed knot when the pre-formed knot is in contact with the anchor body.
The closest prior art reference, McCartney (US Pub. No. 2014/0257382 A1) discloses a knot formed prior to the apparatus being inserted within the second object(P. [0044] - - tying of the half-hitch knot 52 may be performed prior to inserting the filamentary sleeve 30 in the bore hole 81 such that knot 52 is pre-formed).  The knot (52) is formed by the working suture (20) being connected to the repair suture (50) (P. [0044] - - the tails 51 may be tied through the loading loop 22 preferably in a simple half-hitch knot 52).  As such, McCartney does not disclose, teach or suggest, alone or in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        
/WADE MILES/Primary Examiner, Art Unit 3771